PER CURIAM.
The defendant appeals an order denying his motion for relief pursuant to CrPR 3.-850. The single point presented on appeal urges that the trial court erred because the record did not conclusively refute defendant’s allegation of ineffectiveness of counsel at sentencing. This point was not included in petitioner’s written motion for relief but it appears that it was the only point which was presented or argued to the trial judge. The motion was denied.
It is our view that the record, which shows that the defendant 1) pleaded guilty to eleven felonies including charges of grand larceny, larceny of an automobile, burglary and several counts of robbery and 2) received a sentence of only ten years in the state prison, conclusively refutes the charge that defendant was not adequately represented at the time of sentencing. See Caplinger v. State, Fla.App.1973, 271 So.2d 780.
Affirmed.